Exhibit 10.2
 
 
THIS GUARANTY IS SECURED BY THE GRANT BY EACH UNDERSIGNED GUARANTOR OF A
SECURITY INTEREST IN ALL OF THE ASSETS OF SUCH UNDERSIGNED GUARANTOR FOR THE
BENEFIT OF LENDER (AS EACH TERM IS HEREINAFTER DEFINED).
 


 
SECURED GUARANTY
 
SECURED GUARANTY (this “Guaranty”), dated as of May 20, 2011, by THE ORIGINAL
SOUPMAN, INC., a Delaware corporation (“TOSI”); INTERNATIONAL GOURMET SOUPS
INC., a Delaware corporation (“International”); in favor of PENNY FERN HART
(“Lender”).
 
WHEREAS, pursuant to that certain Assignment and Assumption Agreement, dated
December 30, 2009, between Soup Kitchen International, Inc. (“SKII”), and TOSI,
TOSI acquired substantially all of the assets of SKII;
 
WHEREAS, SKII is indebted to Lender, and has granted to Lender a perfected first
priority lien on and security interest in its asset to Lender;
 
WHEREAS, each of TOSI, International, and the subsidiaries from time to time of
TOSI, have derived and will continue to derive material benefits from, among
other things, the acquisition and use of the assets of SKII; and
 
WHEREAS, in order to provide assurances to Lender of the repayment of the
indebtedness owed by SKII to Lender and in order to confirm, among other things,
Lender’s first priority lien on and security interest in the assets that TOSI
acquired from SKII, each of TOSI and International have agreed, and other
subsidiaries of TOSI shall agree, jointly and severally, to guarantee the
repayment of the indebtedness owed by SKII to Lender in accordance with the
terms of this Guaranty.
 
NOW, THEREFORE, the Guarantor hereby agrees as follows:
 
1.           Each of TOSI and International (together with each subsidiary or
affiliate of TOSI which hereinafter executes a joinder to this Guaranty,
collectively, the “Guarantor”) hereby, jointly and severally, irrevocably
guarantees, to Lender the full and complete payment of all amounts when due to
Lender under all indebtedness owed to Lender by SKII, as more specifically
listed on Schedule I attached hereto and the performance of all obligations with
respect thereto (the “Guaranteed Obligations”). This Guaranty is absolute and
unconditional irrespective of any term or provision of any documents or
understandings relating to the Guaranteed Obligations, or any other circumstance
which might otherwise constitute a legal or equitable discharge or release of a
surety or guarantor. Without limiting the generality of the foregoing:
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           No formal or informal change, amendment, modification, extension,
renewal, alteration or waiver of any term or condition of the Guaranteed
Obligations, no extension in whole or in part of the time for the performance by
SKII of any of its obligations under the Guaranteed Obligations, and no
settlement, compromise, release, surrender, modification or impairment, exercise
or failure to exercise of any claims, rights, or remedies of any kind or nature
under or in connection with the Guaranteed Obligations shall affect, impair,
release, discharge or novate, in whole or in part, the liability of Guarantor
hereunder.
 
(b)           Guarantor shall have no right or subrogation, reimbursement or
indemnity whatsoever until Lender is indefeasibly paid in full, nor any right of
recourse to security for the debts and obligations of SKII to Lender.
 
(c)           Nothing shall discharge or satisfy the liability of the Guarantor
hereunder except the full indefeasible payment and performance of all of
Guaranteed Obligations, including all costs and expenses of Lender incurred in
connection with the enforcement of this Guaranty.
 
(d)           This Guaranty is a continuing Guaranty that shall remain effective
under successive transactions until the Guaranteed Obligations are irrevocably
and indefeasibly paid in full.
 
(e)           Guarantor shall at all times be and remain liable to Lender with
respect to the Guaranteed Obligations to the same extent, but no greater than,
it would be if it were jointly and severally liable with SKII to Lender for the
full and complete payment under the Guaranteed Obligations.  Notwithstanding the
foregoing sentence, the obligations of Guarantor hereunder shall in no way be
released, waived, impaired, diminished, or otherwise affected by reason of any
voluntary or involuntary proceedings by or against SKII in bankruptcy or for an
arrangement or reorganization or for any other relief under any provision of any
bankruptcy or other similar law as from time to time is in effect or the
inability or failure of SKII for any other reason to perform or comply with any
or all of its obligations under the Guaranteed Obligations , as the same may be
amended from time to time.
 
2.           As security for the obligations of Guarantor pursuant to this
Guaranty to pay and perform the Guaranteed Obligations, the Guarantor hereby
grants to the Lender a lien on, security interest in and right of set-off
against any and all of Guarantor’s right, title and interest in and to any and
all assets, properties and interests in property of the Guarantor, as more
specifically described on Schedule II attached hereto (the “Collateral”);
provided, however, that Collateral shall not include, and Guarantor does not
hereby grant a security interest to Lender in, property acquired by Guarantor
after the date hereof to the extent that Guarantor acquires such assets with
purchase money financing in connection with the commencement of business
operations at a location not currently in operation on the date hereof and such
purchase money financing extends only to the assets acquired for such
location.  Guarantor hereby authorizes Lender to file a financing statement in
accordance with the applicable Uniform Commercial Code to perfect the foregoing
lien and security interest on the Collateral.  Guarantor represents and warrants
to Lender that such security interest in the Collateral shall constitute a first
priority security interest in such Collateral and that it has not granted to any
other person or entity a lien on or security interest in such Collateral.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           The Guaranteed Obligations shall immediately become due and owing
in the event any of the entities comprising the Guarantor (a) or Soupman, Inc.,
a Delaware corporation (“Soupman”), shall file a voluntary petition under the
United States Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (b) or Soupman shall solicit or cause to be solicited
petitioning creditors for any involuntary petition, (c) or Soupman shall file an
answer consenting to or otherwise acquiescing in or joining in an involuntary
petition filed against it, by any other person under the United States
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition from any person; (d) or Soupman shall consent to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for any property owned by Guarantor; (e) or Soupman shall make an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts generally as they
become due, (f) shall default under any other material indebtedness incurred by
Guarantor after the date hereof, and such default shall have resulted in the
acceleration of such indebtedness owing by Guarantor, (g) shall fail to make any
payment when due under the Guaranteed Obligations, (h) shall transfer all or
substantially all of its assets or Soupman shall, directly or indirectly, cease
to own a majority of the equity of the Guarantor,  or (i) shall fail to perform
in any material respect any of its obligations to Lender pursuant to any other
agreement or instrument, from time to time, between Guarantor and Lender, and
such failure shall continue for five Business Days after written notice thereof
from Lender to TOSI.
 
4.           This is a Guaranty of payment and not of collection and Guarantor
waives any right to require that any action be brought against SKII or any other
guarantor or any other person or party or to require that resort be had to any
security granted to Lender.  No delay on the part of Lender in exercising any
right or remedy under this Guaranty or failure to exercise the same shall
operate as a waiver in whole or in part of any such right or remedy.
 
5.           The Guarantor hereby unconditionally and irrevocably waives,
releases and abrogates any and all rights it may now or hereafter have under any
agreement, at law or in equity (including, without limitation, any law
subrogating Guarantor to the rights of Lender), to assert any claim against or
seek contribution, indemnification or any other form of reimbursement from SKII
or any other party liable for payment of any or all of the Guaranteed
Obligations for any payment made by Guarantor under or in connection with this
Guaranty or otherwise, until such time as Lender is paid in full.  The Guarantor
hereby unconditionally and irrevocably waives, releases and abrogates any and
all rights it may now have or hereafter have against Penny Hart in her
individual capacity as a limited guarantor of the indebtedness of SKII.
 
6.           Guarantor hereby agrees to indemnify and reimburse Lender for all
costs and expenses of enforcement of this Guaranty, including all reasonable
attorney’s fees incurred by Lender.
 
7.           This Guaranty binds Guarantor and its respective successors, and
assigns, provided that Guarantor may not assign its rights or obligations under
this Guaranty without the prior written consent of Lender.
 
8.           This Guaranty shall be governed by and construed in accordance
with, the laws of the State of New York, without giving effect to principles of
conflict of laws.
 


 
IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed  in
its name and on its behalf, effective as of the date first written above.
 


Address:
 
1110 South Avenue
Suite 100
Staten Island, NY  10314
Fax:  (212) 768-7055
 
THE ORIGINAL SOUPMAN, INC.
 
By: /s/ Robert Bertrand         
Name: Robert Bertrand
Title:   President
 
Address:
 
1110 South Avenue
Suite 100
Staten Island, NY  10314
Fax:  (212) 768-7055
INTERNATIONAL GOURMET SOUPS INC.
 
By: /s/ Robert Bertrand         
Name: Robert Bertrand
Title:   President
 

 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
GUARANTEED OBLIGATIONS
 
 

Date of original note April 11, 2007 Original amount of note $1,000,000.00
Unpaid principal balance $ 962,000.00 Maturity date  April 17, 2008 Interest
rate Prime plus 1% (through April 17, 2008);   thereafter, Prime plus 4% as
default rate Date to which interest has been paid February 1, 2011 Late fees and
expenses As set forth in the Note

 
Summary description of collateral and guarantees:
 
The principal of, accrued interest on and all fees payable in respect of the
Loan are secured by all assets, tangible and intangible, of Soup Kitchen
International, Inc. The Original Soup Man, Inc., has guaranteed the entire
balance of the Loan, plus all accrued interest thereon, and all fees due in
respect thereof, and has granted a security interest in all of its assets to
secure such guarantee.
 

Date of original note June 17, 2008 Original amount of note $ 538,000.00 Unpaid
principal balance $ 538,000.00 Maturity date  June 17, 2009 Interest rate Prime
plus 1% (through June 17, 2009);   thereafter, Prime plus 3% as default rate
Date to which interest has been paid February 1, 2011 Late fees and expenses As
set forth in the Note

 
Summary description of collateral and guarantees
 
The principal of, accrued interest on and all fees payable in respect of the
Loan are secured by all assets, tangible and intangible, of Soup Kitchen
International, Inc. The Original Soup Man, Inc. has guaranteed the entire
balance of the Loan, plus all accrued interest thereon, and all fees due in
respect thereof, and has granted a security interest in all of its assets to
secure such guarantee.
 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
COLLATERAL
 
Collateral of the Guarantor shall include the following (which terms shall have
the meanings assigned to such terms in the Uniform Commercial Code of the State
of New York (the “UCC”)) assets of each entity comprising the Guarantor:
 
(a)           Accounts;
 
(b)           Chattel Paper;
 
(c)           Commercial Tort Claims;
 
(d)           Deposit Accounts, all cash, and other property deposited therein
or otherwise credited thereto from time to time;
 
(e)           Documents;
 
(f)           General Intangibles, including without limitation any and all
Intellectual Property;
 
(g)           Goods, including without limitation any and all Inventory, any and
all Equipment and any and all Fixtures;
 
(h)           Instruments;
 
(i)           Investment Property;
 
(j)           Letter-of-Credit Rights;
 
(k)           Supporting Obligations;
 
(l)           Any and all other personal property and interests in property
whether or not subject to the UCC;
 
(m)           Any and all books and records, in whatever form or medium, that at
any time evidence or contain information relating to any of the foregoing
properties or interests in properties or are otherwise necessary or helpful in
the collection thereof or realization thereon;
 
(n)           All Accessions and additions to, and substitutions and
replacements of, any and all of the foregoing; and
 
(o)           All Proceeds and products of the foregoing, and all insurance
pertaining to the foregoing and proceeds thereof.
 
Notwithstanding the foregoing, Collateral shall not include property acquired by
Guarantor after the date of this Guaranty to the extent that Guarantor acquires
such assets with purchase money financing in connection with the commencement of
business operations at a location not currently in operation on the date hereof,
and such purchase money financing extends only to the assets acquired for such
location.
 
 
 
5

--------------------------------------------------------------------------------